     Case 3:20-cv-01279-DMS-MDD Document 18 Filed 03/01/21 PageID.55 Page 1 of 1




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    STEVEN WATERBURY, an                        CASE NO. 20-cv-1279-DMS-
      individual,                                 MDD
10
11          Plaintiff,
                                                  ORDER GRANTING JOINT
12                                                MOTION FOR DISMISSAL
      vs.
13
      LEADPOINT, INC., a Delaware
14    Corporation, and Does 1 through 10,
15    inclusive;

16          Defendant.
17
18          FOR GOOD CAUSE SHOWN, based upon the joint Motion to Dismiss
19   filed herein, the parties’ Motion is HEREBY GRANTED. Plaintiff’s claims
20   against Defendant are hereby dismissed with prejudice, with each party to bear
21   their own costs and attorney’s fees.

22          IT IS SO ORDERED.

23
     Dated: March 1, 2021
24
25
26
27

                                              1
                                            ORDER GRANTING JOINT MOTION FOR DISMISSAL
                                                            CASE NO: 20-cv-1279-DMS-MDD
